DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed.
Claims 1, 7-8 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A voice interaction device comprising:
a processor configured to:
recognize an utterance content from data of voice of a speaker, perform voice interaction with the speaker by repeating a process of generating data of an utterance sentence based on the utterance content of the speaker and outputting the data of the utterance sentence by voice:
determine whether it is a time to inquire about the conditions of the speaker:
determine that it is the time to inquire about the conditions of the speaker when: (i) a predetermined time has elapsed from a previous inquiry about the conditions of the speaker: or (ii) when the processor arrives at a preset position:
when a determination is made that it is the time to inquire about the conditions of the speaker, generate the data of the utterance sentence for inquiring about the conditions of the speaker: and
output the data of the utterance sentence by voice during execution of the voice interaction with the speaker.

Satomura (US 2008/0235017) teaches a voice interaction device capable of performing an interaction meeting any demand from a user at proper time in flexible response to a circumferential condition of the user, a voice interaction method and a voice interaction program thereof. 
However, Satomura does not teach the invention as claimed, especially determine whether it is a time to inquire about the conditions of the speaker:
determine that it is the time to inquire about the conditions of the speaker when: (i) a predetermined time has elapsed from a previous inquiry about the conditions of the speaker: or (ii) when the processor arrives at a preset position:
when a determination is made that it is the time to inquire about the conditions of the speaker, generate the data of the utterance sentence for inquiring about the conditions of the speaker: and
output the data of the utterance sentence by voice during execution of the voice interaction with the speaker.
Yazdian (US 2018/0018373) teaches an electronic device that includes one or more input sensor devices, one or more output devices, one or more computer processors and a memory containing computer program code that, when executed by operation of the one or more computer processors, performs an operation. The operation includes collecting information, using one or more input sensor devices, about the plurality of users within a physical environment. The operation includes analyzing the collected information to determine a present situational context for the plurality of users that are currently present within the physical environment. An action to perform is 
However, Yazdian does not teach the invention as claimed, especially determine whether it is a time to inquire about the conditions of the speaker:
determine that it is the time to inquire about the conditions of the speaker when: (i) a predetermined time has elapsed from a previous inquiry about the conditions of the speaker: or (ii) when the processor arrives at a preset position:
when a determination is made that it is the time to inquire about the conditions of the speaker, generate the data of the utterance sentence for inquiring about the conditions of the speaker: and
output the data of the utterance sentence by voice during execution of the voice interaction with the speaker.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675